Name: 85/293/EEC: Commission Decision of 7 May 1985 amending Decision 83/384/EEC as regards the list of establishments in Australia approved for the purpose of importing fresh meat into the Community
 Type: Decision_ENTSCHEID
 Subject Matter: character(0)
 Date Published: 1985-06-12

 Avis juridique important|31985D029385/293/EEC: Commission Decision of 7 May 1985 amending Decision 83/384/EEC as regards the list of establishments in Australia approved for the purpose of importing fresh meat into the Community Official Journal L 153 , 12/06/1985 P. 0026 - 0030 Spanish special edition: Chapter 03 Volume 35 P. 0096 Portuguese special edition Chapter 03 Volume 35 P. 0096 *****COMMISSION DECISION of 7 May 1985 amending Decision 83/384/EEC as regards the list of establishments in Australia approved for the purpose of importing fresh meat into the Community (85/293/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (1), as last amended by Directive 83/91/EEC (2), and in particular Articles 4 (1) and 18 (1) thereof, Having regard to Council Directive 77/96/EEC of 21 December 1976 on the examination for trichinae (trichinella spiralis) upon importation from third countries of fresh meat derived from domestic swine (3), as last amended by Directive 84/319/EEC (4), and in particular Article 4 thereof, Whereas a list of establishments in Australia, approved for the purpose of the importation of fresh meat into the Community, was drawn up initially by Commission Decision 83/384/EEC (5), as last amended by Decision 85/183/EEC (6); Whereas a routine inspection under Article 5 of Directive 72/462/EEC and Article 3 (1) of Commission Decision 83/196/EEC of 8 April 1983 concerning on-the-spot inspections to be carried out in respect of the importation of bovine animals and swine and fresh meat from non-member countries (7) has revealed that the level of hygiene of certain establishments has altered since the last inspection; Whereas this same inspection has shown that one establishment complies with the conditions laid down in Article 3 of Directive 77/96/EEC; whereas therefore, this establishment may be authorized to submit fresh pigmeat which contains skeletal muscles to a freezing treatment which guarantees that any trichinae which may be present in the meat are inactivated; Whereas the list of establishments should, therefore, be amended; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Comittee, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 83/384/EEC is hereby replaced by the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 7 May 1985. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 59, 5. 3. 1983, p. 34. (3) OJ No L 26, 31. 1. 1977, p. 67. (4) OJ No L 167, 27. 6. 1984, p. 34. (5) OJ No L 222, 13. 8. 1983, p. 36. (6) OJ No L 71, 12. 3. 1985, p. 9. (7) OJ No L 108, 26. 4. 1983, p. 18. ANNEX LIST OF ESTABLISHMENTS 1.2.3 // // // // Approval No // Establishment // Address // // // 1,3 // // I. BOVINE MEAT A. Slaughterhouses and cutting premises // // 1.2.3 // // // // 3 // The Metropolitan Regional Abattoir // Brisbane, Queensland // 7 // CQME Co. Pty Ltd // Rockhampton, Queensland // 55 // Gosford Meats Pty Ltd // Gosford, New South Wales // 128 // Derby Industries Pty Ltd // Bunbury, Western Australia // 135 // Blue Ribbon Export Division // Launceston, Tasmania // 151 // Richardson's Meat Industries Ltd // Hobart, Tasmania // 170 // Beef City Pty Ltd // Purrawunda, Queensland // 195 // R. J. Gilbertson Pty Ltd // Longford, Tasmania // 223 // Tancred Bros Pty Ltd // Pentland, Queensland // 239 // Northern Co-operative Meat Co. Ltd // Casino, New South Wales // 243 // Warwick Bacon Company Pty Ltd // Warwick, Queensland // 423 // S. E. Meat (Aust.) Ltd // Naracoorte, South Australia // 439 // Norwest Beef Industries Ltd // Katherine, Northern Territory // 484 (1) // Mudginberri Station // Mudginberri, Northern Territory // 503 (1) // Riverstone Meat Co. Pty Ltd // Riverstone, New South Wales // 525 // Tancred Bros Pty Ltd // Beaudesert, Queensland // 533 // Murray Bridge Meat Pty Ltd // Murray Bridge, South Australia // 642 // Metro Meat (Cootamundra) Ltd // Cootamundra, New South Wales // 736 // F. J. Walker Ltd // Aberdeen, New South Wales // 751 // Tasmeats Ltd // Camdale, Tasmania // 767 // Metro Meat Ltd // Noarlunga, South Australia // 1027 // Linley Valley Meat Pty Ltd (Smorgon Consolidated Industries) // Wooroloo, Western Australia // 1321 // Tancred Bros Pty Ltd // Mount Isa, Queensland // 1352 // Lockyer Valley Abattoir // Grantham, Queensland // 1,3 // (1) Offal excluded. // // B. Slaughterhouses // // 1.2.3 // // // // 2 // Queensland Meat Export Co. Pty Ltd // Townsville, Queensland // 4 // F. J. Walker Pty Ltd // Townsville, Queensland // 53 (1) // Thomas Borthwick and Sons (Australasia) Ltd // Melbourne, Victoria // 54 (1) // H. W. Greenham and Sons, Pty Ltd // Newport, Victoria // 218 // Northwest Exports Pty Ltd // Inverell, New South Wales // 235 // SCI Meat and Paper Pty Ltd // Dinmore, Queensland // 294 // Teys Bros (Beenleigh) Pty Ltd // Beenleigh, Queensland // 398 // Gunnedah Shire Abattoir // Gunnedah, New South Wales // 521 (1) // Mudgee Regional Abattoir // Mudgee, New South Wales // 648 // E. G. Green and Sons // Harvey, Western Australia // 712 // Western Australian Meat Commission // Fremantle, Western Australia // 761 // R. J. Gilbertson Pty Ltd // Melbourne, Victoria // 1242 // Alice Springs Abattoirs Pty Ltd // Alice Springs, Northern Territory // 1265 // G. & K. O'Connor Pty Ltd // Pakenham, Victoria // 1471 // South Australian Meat Corporation // Gepps Cross, South Australia // 1537 // R. J. Gilbertson Pty Ltd // Tennant Creek, Northern Territory // 1912 // Seecorp Pty Ltd // Lance Creek, Victoria // 1,3 // (1) Offal excluded. // 1.2.3 // // // // Approval No // Establishment // Address // // // 1,3 // // C. Cutting premises // // 1.2.3 // // // // 3 B // R. J. Gilbertson Pty Ltd // Brisbane, Queensland // 84 B // T and R Pastoral Pty Ltd // Gepps Cross, South Australia // 398 E // R. J. Fletcher & Co. // Gunnedah, New South Wales // 521 A // Meat Producers Australia Pty Ltd // Mudgee, New South Wales // 521 C // R. J. Fletcher & Co. // Mudgee, New South Wales // 542 // Wilson Exports Pty Ltd // Dromana, Victoria // 656 // Norwest Beef Industries Ltd // Forbes, New South Wales // 1009 // Matador Meat Co. Pty Ltd // North Laverton, Victoria // 1618 // Cisco's Meats Pty Ltd // Melbourne, Victoria // 1735 // Western Australian Lamb Marketing Board // Perth, Western Australia // 1842 // S. G. Allen Pty Ltd // Melbourne, Victoria // 1889 // Webb Meat Exports Pty Ltd // Melbourne, Victoria // 1940 // Ron Sterrett & Co. Exports Pty Ltd // Perth, Western Australia // 1,3 // II. SHEEPMEAT AND GOATMEAT A. Slaughterhouses and cutting premises // // 1.2.3 // // // // 55 // Gosford Meats Pty Ltd // Gosford, New South Wales // 128 // Derby Industries Pty Ltd // Bunbury, Western Australia // 151 // Richardson's Meat Industries Ltd // Hobart, Tasmania // 195 // R. J. Gilbertson Pty Ltd // Longford, Tasmania // 199 // Thomas Borthwick and Sons (Australasia) Ltd // Albany, Western Australia // 239 // Northern Co-operative Meat Co. Ltd // Casino, New South Wales // 423 // S. E. Meat (Aust.) Ltd // Naracoorte, South Australia // 525 // Tancred Bros Pty Ltd // Beaudesert, Queensland // 533 // Murray Bridge Meat Pty Ltd // Murray Bridge, South Australia // 556 // Victorian Inland Meat Co. // Kyneton, Victoria // 572 // Metro Meat (Katanning) Ltd // Katanning, Western Australia // 751 // Tasmeats Ltd // Camdale, Tasmania // 761 // R. J. Gilbertson Pty Ltd // Melbourne, Victoria // 767 // Metro Meat Ltd // Noarlunga, South Australia // 1027 // Linley Valley Meats Pty Ltd (Smorgon Consolidated Industries) // Wooroloo, Western Australia // B. Slaughterhouses 1.2.3 // // // // 398 // Gunnedah Shire Abattoir // Gunnedah, New South Wales // 521 // Mudgee Regional Abattoir // Mudgee, New South Wales // 642 // Metro Meat (Cootamundra) Ltd // Cootamundra, New South Wales // 1471 // South Australian Meat Corporation // Gepps Cross, South Australia // 1,3 // C. Cutting premises // // 1.2.3 // // // // 135 // Blue Ribbon Export Division // Launceston, Tasmania // 398 E // R. J. Fletcher & Co. // Gunnedah, New South Wales // 521 A // Meat Producers Australia Pty Ltd // Mudgee, New South Wales // 521 C // R. J. Fletcher & Co. // Mudgee, New South Wales // 656 // Norwest Beef Industries Ltd // Forbes, New South Wales // 1009 // Matador Meat Co. Pty Ltd // North Laverton, Victoria // 1272 // Vimco Pty Ltd // Melbourne, Victoria // 1614 // Tatiara Meat Co. Pty Ltd // Bordertown, South Australia // 1618 // Cisco's Meats Pty Ltd // Melbourne, Victoria // 1684 // Wingilla Meats Pty Ltd // Mernda, Victoria // 1735 // Western Australian Lamb Marketing Board // Perth, Western Australia // 1842 // S. G. Allen Pty Ltd // Melbourne, Victoria // 1889 // Webb Meat Exports Pty Ltd // Melbourne, Victoria // 1940 // Ron Sterrett & Co. Exports Pty Ltd // Perth, Western Australia // // // // // Approval No // Establishment // Address // // // 1,3 // // III. PIGMEAT Abattoir // // 1.2.3 // // // // 3 (1) // The Metropolitan Regional Abattoir // Brisbane, Queensland // // // (1) The establishment is authorized, within the meaning of Article 4 of Directive 77/96/EEC, to perform the freezing treatment provided for in Article 3 of the same Directive. IV. HORSEMEAT Slaughterhouses and cutting premises 1.2.3 // // // // 241 // Fountain Selected Meats Pty Ltd // Bourke, New South Wales // 750 // Metro Meat Ltd // Peterborough, South Australia // 2174 // Achilles Meats // Tennant Creek, Northern Territory // // // V. COLDSTORES (Frozen packaged meat only) 1.2.3 // // // // 45 // Corio Bay Freezers Pty Ltd // North Geelong, Victoria // 47 // Watson and Son Pty Ltd // Brisbane, Queensland // 84 // South Australian Meat Corporation // Gepps Cross, South Australia // 107 // Darwin Cold Stores Pty Ltd // Darwin, Northern Territory // 130 // Midland Export Co. Pty Ltd // Perth, Western Australia // 132 // P & O Australia Ltd // Brisbane, Queensland // 149 // P & O Cold Storage Ltd // Melbourne, Victoria // 202 // Polar Cold Storage Co. // Melbourne, Victoria // 213 // Melbourne Cold Storage Co. // Melbourne, Victoria // 216 // T. A. Field Pty Ltd // Port Alma, Queensland // 253 // Australian Service Cold Storage Pty Ltd // Sydney, New South Wales // 263 // South Australian Cold Stores Ltd // Mile End South, South Australia // 274 C // Moss Vale Cold Store // Moss Vale, New South Wales // 291 E // James Barnes Pty Ltd // Wagga Wagga, New South Wales // 292 // Port of Portland Authority // Portland, Victoria // 492 // W. Woodmason Cold Storage Pty Ltd // Sydney, New South Wales // 498 // South Australian Cold Stores Ltd // Ridleyton, South Australia // 513 // Northbourne Cold Store // Melbourne, Victoria // 565 // Cascade Freezers // South Hobart, Tasmania // 651 // Central Coast Coldstores Pty Ltd // West Gosford, New South Wales // 713 // Norwest Beef Industries Ltd // Wyndham, Western Australia // 721 // Townsville Cold Stores Pty Ltd // Townsville, Queensland // 1013 // P & O Cold Storage Ltd // Perth, Western Australia // 1025 // Port of Devonport Authority // Devonport, Tasmania // 1057 // Marine Board of Burnie // Burnie, Tasmania // 1060 // Port Adelaide Freezers Pty Ltd // Port Adelaide, South Australia // 1168 // Northern Cold Stores Pty Ltd // Townsville, Queensland // 1190 // Rego Cold Storage Pty Ltd // Scoresby, Victoria // 1258 // Australian Freezers Pty Ltd // Sydney, New South Wales // 1277 // Magdem Enterprises // Hobart, Tasmania // 1289 // Port of Launceston Authority // Bell Bay, Tasmania // 1331 // Balhannah Cooperative Society Ltd // Balhannah, South Australia // 1356 // G. & K. O'Connor Pty Ltd // Melbourne, Victoria // 1379 // Doboy Cold Stores Pty Ltd // Brisbane, Queensland // 1380 // Port of Devonport Authority // Devonport, Tasmania // 1439 // P & O Australia Ltd // Brisbane, Queensland 1.2.3 // // // // Approval No // Establishment // Address // // // 1,3 // 1.2.3 // // // // // // // 1467 // South Australian Cold Stores Ltd // Dry Creek, South Australia // 1487 // Cold Stores of Australia Pty Ltd // North Fremantle, Australia // 1617 // Frigmobile Pty Ltd // Cairns, Queensland // 1625 // Schumacher Icecold Pty Ltd // Brisbane, Queensland // 1662 // A. B. Oxford Cold Storage Co. Pty Ltd // Melbourne, Victoria // 1692 // Marine Board of Burnie // Burnie, Tasmania // 2095 // Frigmobile Pty Ltd // Townsville, Queensland // 2180 // P. Manettas Holdings Pty Ltd // Sydney, New South Wales // 2190 // Frigmobile Pty Ltd // Sydney, New South Wales // 2215 // Melbourne Cold Storage Co. // Melbourne, Victoria // 2325 // Adelaide Cold Stores Pty Ltd // Cavan, South Australia // 2514 // Wedgewood Pastries // Sydney, New South Wales // 2773 // Noble Einsiedel Pty Ltd // Dandenong, Victoria // 2784 // V & E Lago Pty Ltd // Brisbane, Queensland // // //R . J . GILBERTSON PTY LTD MELBOURNE, VICTORIA 767 METRO MEAT LTD NOARLUNGA, SOUTH AUSTRALIA 1027 LINLEY VALLEY MEATS PTY LTD ( SMORGON CONSOLIDATED INDUSTRIES ) WOOROLOO, WESTERN AUSTRALIA // B . SLAUGHTERHOUSES 1.2.3 // // // 398 GUNNEDAH SHIRE ABATTOIR GUNNEDAH, NEW SOUTH WALES 521 MUDGEE REGIONAL ABATTOIR MUDGEE, NEW SOUTH WALES 642 METRO MEAT ( COOTAMUNDRA ) LTD COOTAMUNDRA, NEW SOUTH WALES 1471 SOUTH AUSTRALIAN MEAT CORPORATION GEPPS CROSS, SOUTH AUSTRALIA // 1,3C . CUTTING PREMISES // // 1.2.3 // // // 135 BLUE RIBBON EXPORT DIVISION LAUNCESTON, TASMANIA 398 E R . J . FLETCHER & CO . GUNNEDAH, NEW SOUTH WALES 521 A MEAT PRODUCERS AUSTRALIA PTY LTD MUDGEE, NEW SOUTH WALES 521 C R . J . FLETCHER & CO . MUDGEE, NEW SOUTH WALES 656 NORWEST BEEF INDUSTRIES LTD FORBES, NEW SOUTH WALES 1009 MATADOR MEAT CO . PTY LTD NORTH LAVERTON, VICTORIA 1272 VIMCO PTY LTD MELBOURNE, VICTORIA 1614 TATIARA MEAT CO . PTY LTD BORDERTOWN, SOUTH AUSTRALIA 1618 CISCO'S MEATS PTY LTD MELBOURNE, VICTORIA 1684 WINGILLA MEATS PTY LTD MERNDA, VICTORIA 1735 WESTERN AUSTRALIAN LAMB MARKETING BOARD PERTH, WESTERN AUSTRALIA 1842 S . G . ALLEN PTY LTD MELBOURNE, VICTORIA 1889 WEBB MEAT EXPORTS PTY LTD MELBOURNE, VICTORIA 1940 RON STERRETT & CO . EXPORTS PTY LTD PERTH, WESTERN AUSTRALIA // // // // APPROVAL NO ESTABLISHMENT ADDRESS // // // 1,3 // III . PIGMEAT ABATTOIR // // 1.2.3 // // // 3 ( 1 ) THE METROPOLITAN REGIONAL ABATTOIR BRISBANE, QUEENSLAND // // // ( 1 ) THE ESTABLISHMENT IS AUTHORIZED, WITHIN THE MEANING OF ARTICLE 4 OF DIRECTIVE 77/96/EEC, TO PERFORM THE FREEZING TREATMENT PROVIDED FOR IN ARTICLE 3 OF THE SAME DIRECTIVE . IV . HORSEMEAT SLAUGHTERHOUSES AND CUTTING PREMISES 1.2.3 // // // 241 FOUNTAIN SELECTED MEATS PTY LTD BOURKE, NEW SOUTH WALES 750 METRO MEAT LTD PETERBOROUGH, SOUTH AUSTRALIA 2174 ACHILLES MEATS TENNANT CREEK, NORTHERN TERRITORY // // // V . COLDSTORES ( FROZEN PACKAGED MEAT ONLY ) 1.2.3 // // // 45 CORIO BAY FREEZERS PTY LTD NORTH GEELONG, VICTORIA 47 WATSON AND SON PTY LTD BRISBANE, QUEENSLAND 84 SOUTH AUSTRALIAN MEAT CORPORATION GEPPS CROSS, SOUTH AUSTRALIA 107 DARWIN COLD STORES PTY LTD DARWIN, NORTHERN TERRITORY 130 MIDLAND EXPORT CO . PTY LTD PERTH, WESTERN AUSTRALIA 132 P & O AUSTRALIA LTD BRISBANE, QUEENSLAND 149 P & O COLD STORAGE LTD MELBOURNE, VICTORIA 202 POLAR COLD STORAGE CO . MELBOURNE, VICTORIA 213 MELBOURNE COLD STORAGE CO . MELBOURNE, VICTORIA 216 T . A . FIELD PTY LTD PORT ALMA, QUEENSLAND 253 AUSTRALIAN SERVICE COLD STORAGE PTY LTD SYDNEY, NEW SOUTH WALES 263 SOUTH AUSTRALIAN COLD STORES LTD MILE END SOUTH, SOUTH AUSTRALIA 274 C MOSS VALE COLD STORE MOSS VALE, NEW SOUTH WALES 291 E JAMES BARNES PTY LTD WAGGA WAGGA, NEW SOUTH WALES 292 PORT OF PORTLAND AUTHORITY PORTLAND, VICTORIA 492 W . WOODMASON COLD STORAGE PTY LTD SYDNEY, NEW SOUTH WALES 498 SOUTH AUSTRALIAN COLD STORES LTD RIDLEYTON, SOUTH AUSTRALIA 513 NORTHBOURNE COLD STORE MELBOURNE, VICTORIA 565 CASCADE FREEZERS SOUTH HOBART, TASMANIA 651 CENTRAL COAST COLDSTORES PTY LTD WEST GOSFORD, NEW SOUTH WALES 713 NORWEST BEEF INDUSTRIES LTD WYNDHAM, WESTERN AUSTRALIA 721 TOWNSVILLE COLD STORES PTY LTD TOWNSVILLE, QUEENSLAND 1013 P & O COLD STORAGE LTD PERTH, WESTERN AUSTRALIA 1025 PORT OF DEVONPORT AUTHORITY DEVONPORT, TASMANIA 1057 MARINE BOARD OF BURNIE BURNIE, TASMANIA 1060 PORT ADELAIDE FREEZERS PTY LTD PORT ADELAIDE, SOUTH AUSTRALIA 1168 NORTHERN COLD STORES PTY LTD TOWNSVILLE, QUEENSLAND 1190 REGO COLD STORAGE PTY LTD SCORESBY, VICTORIA 1258 AUSTRALIAN FREEZERS PTY LTD SYDNEY, NEW SOUTH WALES 1277 MAGDEM ENTERPRISES HOBART, TASMANIA 1289 PORT OF LAUNCESTON AUTHORITY BELL BAY, TASMANIA 1331 BALHANNAH COOPERATIVE SOCIETY LTD BALHANNAH, SOUTH AUSTRALIA 1356 G . & K . O'CONNOR PTY LTD MELBOURNE, VICTORIA 1379 DOBOY COLD STORES PTY LTD BRISBANE, QUEENSLAND 1380 PORT OF DEVONPORT AUTHORITY DEVONPORT, TASMANIA 1439 P & O AUSTRALIA LTD BRISBANE, QUEENSLAND 1.2.3 // // // APPROVAL NO ESTABLISHMENT ADDRESS // // // 1,3 // 1.2.3 // // // // // // 1467 SOUTH AUSTRALIAN COLD STORES LTD DRY CREEK, SOUTH AUSTRALIA 1487 COLD STORES OF AUSTRALIA PTY LTD NORTH FREMANTLE, AUSTRALIA 1617 FRIGMOBILE PTY LTD CAIRNS, QUEENSLAND 1625 SCHUMACHER ICECOLD PTY LTD BRISBANE, QUEENSLAND 1662 A . B . OXFORD COLD STORAGE CO . PTY LTD MELBOURNE, VICTORIA 1692 MARINE BOARD OF BURNIE BURNIE, TASMANIA 2095 FRIGMOBILE PTY LTD TOWNSVILLE, QUEENSLAND 2180 P . MANETTAS HOLDINGS PTY LTD SYDNEY, NEW SOUTH WALES 2190 FRIGMOBILE PTY LTD SYDNEY, NEW SOUTH WALES 2215 MELBOURNE COLD STORAGE CO . MELBOURNE, VICTORIA 2325 ADELAIDE COLD STORES PTY LTD CAVAN, SOUTH AUSTRALIA 2514 WEDGEWOOD PASTRIES SYDNEY, NEW SOUTH WALES 2773 NOBLE EINSIEDEL PTY LTD DANDENONG, VICTORIA 2784 V & E LAGO PTY LTD BRISBANE, QUEENSLAND // // //